HON. J. PHILIP ZAND Town Justice, New Paltz
    THIS OPINION SUPPLEMENTS AND MODIFIES OUR INFORMAL OPINION DATED OCTOBER 1, 1976, ADDRESSED TO HON. J. PHILIP ZAND
Under date of October 1, 1976, an informal opinion of this office was issued to Hon. J. Philip Zand, in which there was cited the New York State Constitution Article VI, § 22, subdivision (i) and Judiciary Law § 429 and the opinion stated that questions concerning the removal of a town justice should be addressed to the Appellate Division of the Judicial Department in which the town lies.
It has come to our attention that effective September 1, 1976, a Constitutional and statutory change became effective. There is now a new section 22 of Article VI of the Constitution which relates to removal for cause or forced retirement of a judge or justice; it reconstitutes the Court on the Judiciary and makes permanent a Commission on Judicial Conduct. Judiciary Law § 429 has been repealed and a new Article 2-A (sections 40 through 44) has been added to the Judiciary Law, which Article establishes and outlines the functions, powers, duties and procedure of the State Commission on Judicial Conduct. Copies of the new Constitutional provision and the new Article 2-A of the Judiciary Law are enclosed for your convenience.
The informal opinion hereinabove mentioned is supplemented and modified to the extent of including reference to these new provisions and to say that matters relating to the removal, forced retirement, suspension or censure of a town justice are governed by these new Constitutional and statutory provisions.